Citation Nr: 1534165	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-27 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of "ear drainage."

2.  Entitlement to service connection for tinnitus of the right ear.

3.  Entitlement to service connection for a vaginal infection and the residuals thereof.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to September 1985.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for residuals of "ear drainage" and tinnitus of the right ear are addressed in the Remand portion of the decision below.


FINDING OF FACT

The evidence of record shows that the Veteran's vaginal infections during and since service are a series of separate episodes, which resolved without residual disability, and are not causally or etiologically related to any disease, injury, or incident during service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a vaginal infection and residuals thereof have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The RO's May 2009 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Notably, the Veteran's service treatment records do not contain separation examination reports.  The Board recognizes that when service treatment records are missing, VA has a heightened obligation to "consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service treatment records.  See Cromer, 19 Vet. App. at 217-18.  In this case, it is not disputed that the Veteran experienced vaginitis during service, and the Veteran testified at her hearing before the Board that when she separated from the military in September 1985 that she was pregnant and did not have vaginitis at that time.  Even assuming she did have a diagnosis of vaginitis at her separation examination, this would not change Board's decision.  Accordingly, the fact that the Veteran's separation examination and medical history report are not part of the evidence of record does not prejudice the Veteran.

Additionally, the Veteran was provided with a May 2015 VA gynecological examination in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  This medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran and the examiner provided an adequate opinion as to the etiology of the Veteran's vaginal infections.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran also testified at a hearing before the Board in March 2013.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

The Veteran asserts that she first incurred vaginal infections during service and that she continues to experience recurrent vaginal infections.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In a September 1979 medical history report, the Veteran indicated that she had not previously been treated for a female disorder, and the September 1979 enlistment examination shows a normal vaginal examination.  In October 1980, the Veteran went to sick call complaining of vaginal discharge with a foul odor.  In March 1981, laboratory results from a gynecological examination revealed trichomonas and the Veteran was given medication.  Trichomonas vaginitis is an inflammation of the vagina, which "is usually transmitted by coitus" and, although often asymptomatic, symptomatic manifestations may include "severe vaginal irritation associated with discharge, burning, pruritus, and chafing."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 2019 (32nd ed. 2012).  In December 1982, the Veteran sought treatment for brown vaginal discharge and was given a cream used to treat vaginal bacteria infections.  A February 1983 vaginal culture found moderate growth of proteus species, which is a form of bacteria that causes urinary tract infections.  See DORLAND'S at 1536.  In March 1983, laboratory results from a gynecological examination revealed the presence of candida, a yeastlike fungal infection which causes vaginal candidiasis, an infection commonly characterized by "pruritus, creamy white discharge, vulvar erythema and swelling, and dyspareunia."  Id. at 280-81.

In February 1987, following her active duty service, the Veteran sought treatment for burning and vaginal odor and the diagnosis was bacterial vaginitis.  Vaginitis is a general term used to described inflammation of the vagina, marked by pain and a purulent discharge.  DORLAND'S at 2019.  In June 1987, the Veteran complained of vaginal discharge, burning, itching, and odor and a physician diagnosed vaginitis.  In October 1988, the Veteran sought treatment for vaginal discharge and burning and a physician assessed candidiasis.  In May 1996, the Veteran was treated for vaginal discharge with a "fishy odor" and itching in her public hair and on the sides of her vagina.  The Veteran reported that symptoms were exacerbated by intercourse and that the vaginal odor usually resolved itself a day or so after intercourse.  A physician found no odor or vaginitis, assessed a probable urinary tract infection, and noted that the Veteran was a "probable harborer of Gardnerella," which is a bacteria "found in the normal female genital tract and also [] a major cause of bacterial vaginitis."  DORLAND'S at 761.  In December 1998, the Veteran reported a history of yeast infections and sought treatment for vaginal discharge; a physician prescribed a vaginal cream.  In November 2001, the Veteran was treated for "foul smelling vaginal discharge," and a physician assessed bacterial vaginosis.  Vaginosis is a term used to describe a type of bacterial vaginitis characterized by "increased malodorous (fishy) thin gray vaginal discharge that cannot be attributed to other cause" and is "frequently associated with positive cultures for Gardnerella vaginalis or mobiluncus."  DORLAND'S at 2019. A December 2001 treatment note indicated that the Veteran's vaginal odor and vaginosis had resolved following completion of medication.  
At a February 2012 VA gynecological examination, the VA examiner documented the Veteran's symptoms of persistent foul vaginal odor and discharge and her history of trichomonas.  The Veteran indicated she required repetitive treatments for vaginitis and that her symptoms were not controlled.  On examination, the gynecologist found signs of bacterial vaginosis and recommended treatment, which included a short term topical estrogen gel and a sexually transmitted disease evaluation.  The VA examiner did not provide a medical opinion regarding whether the Veteran's vaginal infection was related to her active duty service.

At a May 2015 VA gynecological examination, the Veteran reported that she had vaginal odor and discharge, which had been present for one year and that it "comes and goes away."  Physical examination revealed no discharge and a slight odor, and a vaginal culture was positive for Gardnerella (bacterial vaginosis).  The VA examiner opined that the Veteran's bacterial vaginosis was "not related to treatment in service for abnormal vaginal discharge," and that there were no residuals from her in-service vaginal infections.  The examiner reasoned that vaginitis is "acquired, diagnosed and treated with resolution and is a temporary condition" and that "[s]ubsequent repeat infections would not be caused by a prior infection but would be new contaminations."  For example, the examiner explained that trichomonas is a sexually transmitted disease and that bacterial vaginosis is usually a contamination from the rectum.

At a June 2015 private gynecological examination, the Veteran had a yellowish vaginal discharge with odor and C. L., M.D., diagnosed recurrent bacterial vaginosis.  Dr. C. L. gave the Veteran a vaginal cream to treat her symptoms and prevent further infection.

At her March 2013 hearing before the Board, the Veteran testified that her vaginal discharge and odor began in service and that when treated at sick call, her symptoms cleared up, but would return two to three months later.  The Veteran indicated she was not currently being treated by a doctor for vaginitis and was using Monistat, which temporarily resolved symptoms.  She reported that she was pregnant in September 1985 when she separated from the military and did not have a diagnosis of vaginitis then, but that her symptoms returned after giving birth.  The Veteran also testified that she has had the same gynecological symptoms since service and that she underwent ultrasounds and the doctors said they "couldn't find anything."  Of note, an April 2007 pelvic ultrasound was ordered because the Veteran had menorrhagia, and physicians suspected possible fibroids.  There is no indication in the record that the ultrasound was ordered to determine the etiology of her vaginal infections.

In a March 2013 statement, the Veteran's husband explained that he began to notice the Veteran's vaginal odor in February or March 1982 and that after a gynecological examination, the Veteran informed him that "everything was cleared" and that "she did not have any infection whatsoever."  He indicated that although the Veteran showered two to three times a day, the vaginal odor persisted.

After carefully considering all the evidence of record, the Board finds that service connection for vaginal infections is not warranted.

The Board acknowledges the Veteran's statements that she has had vaginal infections and related symptoms since service and finds she is competent to report her symptoms and when they occurred because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see also Layno Brown, 6 Vet. App. 465, 470 (1994).  In that regard, the Veteran's husband is also competent to report observable symptoms.  Id.  The Veteran and her husband, however, are not competent to provide an opinion on medical causation, as this requires specialized medical education, training, or experience, and falls outside the realm of common knowledge of a lay person.  See 38 C.F.R. § 3.159(a); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of medical causation do not constitute competent medical evidence).  Therefore, any unsupported lay opinions regarding medical causation made by the Veteran or her husband are not competent and lack probative value.
On the other hand, such competent evidence has been provided by the May 2015 VA examiner who conducted a gynecological examination of the Veteran, reviewed her medical history, considered her lay statements, and provided an adequate medical opinion regarding the causation of her vaginal infections.  See 38 C.F.R. § 3.159(a).  As such, the Board concludes that the May 2015 VA examination and opinion, finding that the Veteran's vaginal infections during service did not cause her recurrent vaginal infections since separation from service, is competent and highly probative, and there are no conflicting medical opinions of record.

To the extent the Veteran argues that her vaginal infections are recurrent, or chronic in nature, the Board finds that consideration under the regulations for claims for chronic diseases is not warranted.  Generally, to establish entitlement to service connection, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service, commonly referred to as the "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Under VA regulations, claims for certain chronic diseases benefit from a somewhat more relaxed evidentiary standard.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1339 (2013) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.309(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active duty service, subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The Federal Circuit has specifically determined that not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under 38 C.F.R. § 3.303(b).  Walker, 708 F.3d at 1339.  Rather, the Federal Circuit has held that this subsection only applies to the specific chronic diseases listed under 38 C.F.R. § 3.309(a).  Id.  Bacterial vaginal infections are not considered a chronic disease under § 3.309(a), and therefore, the more relaxed continuity of symptomatology standard is not applicable, and the "nexus" requirement of the three-element test for service connection must be met.  Id.

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a vaginal infection and residuals thereof is denied.


REMAND

The Veteran claims she has vertigo, headaches, tinnitus, and hearing loss, which are residuals of "ear drainage" she experienced during service.  Service treatment records reflect that in April 1983 the Veteran complained of loss of hearing and swelling in her right ear and an examiner assessed right otitis external and media, prescribed an antibiotic, and instructed the Veteran to discontinue the use of q-tips in her ears.  Four days later, the Veteran sought treatment for dark brown drainage from her right ear.  In September 1984, the Veteran complained of an ear infection, an examiner assessed otitis external, and the Veteran was given cortisone otic.

The Veteran's claim was remanded in November 2014 to provide her with an adequate VA ear disorder examination and medical opinion in relation to her claim.  The remand directives instructed the examining physician to opine as to whether any diagnosed ear disorders were due to the Veteran's active duty service, and the examiner was also instructed to specifically discuss whether the Veteran's current disorders began manifesting any prodromas or symptoms while she was on active duty.  The VA examiner diagnosed benign paroxysmal positional vertigo and noted a diagnosis of eustachian tube dysfunction in 2003.  The examiner reasoned that the Veteran's symptoms of headaches, dizziness/vertigo, ear pain, and hearing loss "can be explained" by eustachian tube defect, benign positional vertigo, migraines, and uncontrolled hypertension.  The examiner also determined that "none of [those] conditions are caused by otitis media or externa," and noted that the conditions were diagnosed after service.

This VA examination is inadequate for a number of reasons.  First, the examiner failed to provide an adequate explanation for the opinion that otitis media or externa does not cause eustachian tube defect, benign positional vertigo, migraines, and uncontrolled hypertension; it is unclear whether this is the examiner's personal viewpoint, if it is well-known in the medical community, or if it is supported by medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  Second, although the examiner acknowledged the Veteran's statement that she experienced ringing in her ears, there is no opinion regarding whether or not the Veteran had a diagnosis of tinnitus or whether otitis media or externa caused tinnitus.  Third, the VA examiner neglected to acknowledge a September 1984 in-service right ear infection, and therefore the opinion was based, at least in part, on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).  Finally, in November 1998, a VA examiner diagnosed otitis media and "mastoiditis causing vertigo," yet the April 2015 VA examiner failed to discuss that diagnosis and conflicting opinion.  Additionally, the Veteran has claimed hearing loss as a residual of her "ear drainage," and the April 2015 VA examiner failed to perform an audiogram to assess whether she has hearing loss and, if so, whether it is related to her active duty service, to include as due to ear infections and "ear drainage" during service or noise from grenades, as she alleged at her hearing before the Board.

On remand, the Veteran must be afforded a new VA examination to assess whether she has any ear disorders or any residuals from ear infections and "ear drainage" during service, and any opinion rendered must be supported by adequate reasoning.
Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Any records obtained must be associated with the record before the Board.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, or determines that further efforts to obtain them would be futile, the RO must notify the Veteran and her representative in accordance with 38 C.F.R. § 3.159(e) (2014).  The Veteran and her representative must then be given an adequate opportunity to respond. 

2.  The Veteran must be afforded the appropriate VA examination, by a physician with the appropriate expertise, to determine whether any ear disorder or residuals of an ear disorder found is related to her military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include an audiogram.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed ear disorder, or residuals thereof, is related to the Veteran's active duty service, to include as due to ear infections and ear drainage in service and exposure to noise from grenades.  The examiner must specifically discuss the Veteran's claimed symptoms of headaches, dizziness/vertigo, hearing loss, and tinnitus and whether or not they are related to any ear disorder, ear drainage, or exposure to noise from grenades during service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


